Case: 19-20544     Document: 00515671636          Page: 1    Date Filed: 12/14/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                   United States Court of Appeals
                                                                            Fifth Circuit

                                             FILED
                                                                  December 14, 2020

                                   No. 19-20544                      Lyle W. Cayce
                                                                          Clerk

   The Unified Buddhist Church of Vietnam, also known as
   Giao Hoi Phat Giao Viet Nam Thong Nhat,

                                                            Plaintiff—Appellant,

                                       versus

   Unified Buddhist Church of Vietnam - Giao Hoi Phat
   Giao Viet Nam Thong Nhat, doing business as Van Phong II
   Vien Hoa Dao; Dang Pham, also known as Thich Giac Dang;
   Steven Dieu; Que Phuong Bui; Phuong Que Bui,
   Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:17-CV-1433


   Before Owen, Chief Judge, and Dennis and Haynes, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20544       Document: 00515671636             Page: 2     Date Filed: 12/14/2020




                                        No. 19-20544



          We address the trademark violation and accounting allegations
   brought by a church that calls itself the Unified Buddhist Church of Vietnam
   (the “Unified Church”) against a Texas nonprofit with disputed connections
   to that church, an entity that calls itself Unified Buddhist Church of Vietnam
   – Giao Hoi Phat Giao Viet Nam Thong Nhat (“UBCV Texas”). The
   subjects of their dispute are (1) UBCV Texas’s use of marks also used by the
   Unified Church and (2) a California property that UBCV Texas purchased
   for a temple, allegedly with the Unified Church’s assistance, and later sold,
   allegedly without the Unified Church’s consent.
          The Unified Church sued UBCV Texas, Thich Giac Dang, and
   Steven Dieu (collectively, “Defendants”) 1 in federal district court, asserting
   various trademark claims and requesting an accounting relating to the
   California property.      The district court granted summary judgment in
   Defendants’ favor, concluding that the Unified Church’s asserted marks had
   not acquired a secondary meaning and that an accounting was inappropriate
   in this case. We AFFIRM.
                                   I.      Background
          The Unified Church states that it is an unincorporated organization
   founded in Vietnam in 1964 that has attracted members and generated
   branches worldwide. It is also known as UBCV and Giao Hoi Phat Giao Viet
   Nam Thong Nhat. UBCV Texas is a Texas Buddhist church that was
   founded in 1992 and registered in 2014 as a nonprofit Texas corporation.
   Dang organized UBCV Texas, and Dieu is its attorney and registered agent.




          1
            The Unified Church did not bring any trademark claims against Defendants Que
   Phuong Bui or Phuong Que Bui, Incorporated, and does not challenge the district court’s
   dismissal of its claims against those defendants.



                                             2
Case: 19-20544      Document: 00515671636          Page: 3   Date Filed: 12/14/2020




                                    No. 19-20544


          The precise relationship between the Uniﬁed Church and UBCV
   Texas is disputed. The Uniﬁed Church claims that it founded UBCV Texas
   and appointed its directors, including Dang as president. The Uniﬁed
   Church further alleges that it helped UBCV Texas purchase real property in
   California, which UBCV Texas subsequently sold without the Uniﬁed
   Church’s authorization. UBCV Texas disputes these allegations and asserts
   that it is not legally connected to the Uniﬁed Church in any way.
          In 2017, the Unified Church brought suit against Defendants, alleging,
   as relevant here, a variety of state and federal trademark claims: false
   designation of origin, unfair competition, trademark infringement, dilution,
   and unjust enrichment. In particular, the Unified Church claimed that
   UBCV Texas used three asserted marks belonging to the Unified Church:
             1. “UBCV”;
             2. “Unified Buddhist Church of Vietnam”; and
             3. “Unified Buddhist Church of Vietnam - Giao Hoi Phat Giao
                 Vietnam Thong Nhat d/b/a Van Phong II Vien Hoa Dao”
                 (with and without the additional designation “Texas”)
   The Unified Church also sought an accounting in connection with UBCV
   Texas’s purchase and sale of the California property. The district granted
   summary judgment in favor of Defendants on the Unified Church’s
   trademark claims and denied the Unified Church’s request for an accounting.
   The Unified Church timely appealed.
                   II.     Jurisdiction & Standard of Review
          Because this case involves federal trademark claims under the Lanham
   Act, the district court had original jurisdiction over those claims pursuant to
   28 U.S.C. §§ 1331 and 1338 and supplemental jurisdiction over the remaining
   claims pursuant to 28 U.S.C. § 1367(a). We have jurisdiction under 28
   U.S.C. § 1291 to review the district court’s final judgment.


                                         3
Case: 19-20544        Document: 00515671636                Page: 4    Date Filed: 12/14/2020




                                            No. 19-20544


           We review a district court’s grant of summary judgment de novo.
   Amazing Spaces, Inc. v. Metro Mini Storage, 608 F.3d 225, 233 (5th Cir. 2010).
   Summary judgment is appropriate when “there is no genuine dispute as to
   any material fact and the movant is entitled to judgment as a matter of law.”
   Fed. R. Civ. P. 56. Although whether a mark has developed a secondary
   meaning is usually a question of fact, summary judgment is appropriate if the
   record fails to raise a fact question, thus compelling the conclusion that the
   moving party is entitled to judgment as a matter of law. See Amazing Spaces,
608 F.3d at 234. In making that determination, we must construe all the
   evidence in the light most favorable to the nonmoving party. See id.
                                     III.      Discussion
           At issue on appeal are (1) a set of trademark claims that turn on
   whether the Unified Church’s asserted marks have acquired secondary
   meaning and (2) a request for an accounting. We affirm the district court’s
   grant of summary judgment in favor of Defendants on both issues. 2
           A.      Trademark Claims
           Under the Lanham Act, an entity can pursue certain claims in
   protection of a “trademark” 3—“any word, name, symbol, or device” that a


           2
             UBCV Texas also contends that we should affirm because the Unified Church
   did not raise the seven-factor test for secondary meaning before the district court and
   because the Unified Church did not present summary judgment evidence in a form that
   would be admissible at trial. As we conclude that summary judgment was appropriate under
   the seven-factor secondary meaning test even considering the Unified Church’s submitted
   materials, we do not address UBCV Texas’s other arguments.
           3
              Although the Unified Church’s asserted marks might be more accurately
   described as “service marks,” “the legal requirements for both trademarks and service
   marks are essentially the same.” J. THOMAS MCCARTHY, 1 MCCARTHY ON
   TRADEMARKS AND UNFAIR COMPETITION § 3.1 (5th ed. 2017 & Supp. 2020); see also
   15 U.S.C. § 1127 (defining a “service mark” as a mark used “to identify and distinguish the
   services of one person . . . from the services of others”).



                                                 4
Case: 19-20544      Document: 00515671636           Page: 5    Date Filed: 12/14/2020




                                     No. 19-20544


   person uses or intends to use “to identify and distinguish his or her goods . . .
   from those manufactured or sold by others and to indicate the source of the
   goods,” 15 U.S.C. § 1127—so long as the mark “may be distinguished from
   the goods of others,” 15 U.S.C. § 1052. The Unified Church raised three
   claims under Section 43 of the Lanham Act: false designation of origin, 15
   U.S.C. § 1125(a); unfair competition, id.; and dilution, id. § 1125(c). It also
   raised equivalent Texas state-law claims, which involve the same threshold
   issues as the federal claims and do not require separate discussion. See
   Amazing Spaces, 608 F.3d at 235 n.7.
          At trial, to sustain all of its trademark claims, the Unified Church
   would have to prove that its asserted marks are legally protectable, so we
   must assess whether it has raised a disputed issue of material fact on this
   point. Viacom Int’l, Inc. v. IJR Capital Invs., L.L.C., 891 F.3d 178, 185 (5th
   Cir. 2018).    As described above, the Unified Church’s claims against
   Defendants rely on three asserted marks: “UBCV”; “Unified Buddhist
   Church of Vietnam”; and “Unified Buddhist Church of Vietnam - Giao Hoi
   Phat Giao Vietnam Thong Nhat d/b/a Van Phong II Vien Hoa Dao” (with
   and without the additional designation “Texas”). The Unified Church has
   not received a certificate of registration for these marks from the United
   States Patent and Trademark Office.
          Although registration affords marks a presumption of validity, see 15
   U.S.C. §§ 1057(b), 1115(a), unregistered marks of the sort at issue here can
   nonetheless be protectable if their holder can demonstrate both ownership
   and distinctiveness, see Viacom, 891 F.3d at 186–87. Defendants do not
   specifically challenge the Unified Church’s ownership of the asserted marks,
   and we assume without deciding that the Unified Church’s apparent
   distribution of documents containing its marks is sufficient to survive
   summary judgment on that requirement. See id. at 186 (noting that an



                                          5
Case: 19-20544         Document: 00515671636        Page: 6   Date Filed: 12/14/2020




                                     No. 19-20544


   ownership right “is established by use” and “accrues when goods bearing
   the mark are placed on the market” (quotations omitted)).
          Even assuming ownership, however, the Unified Church has failed to
   raise a fact issue on distinctiveness.           “The general rule regarding
   distinctiveness is clear: An identifying mark is distinctive and capable of
   being protected if it either (1) is inherently distinctive or (2) has acquired
   distinctiveness through secondary meaning.” Two Pesos, Inc. v. Taco Cabana,
   Inc., 505 U.S. 763, 769 (1992). The Unified Church does not argue that the
   marks are inherently distinctive, and so we need only evaluate whether they
   have acquired secondary meaning. That question is resolved with reference
   to seven factors:
          (1) the length and manner of use of the mark,
          (2) the volume of sales,
          (3) the amount and manner of advertising,
          (4) the nature of use of the mark in newspapers and magazines,
          (5) consumer-survey evidence,
          (6) direct consumer testimony, and
          (7) the defendant’s intent in copying the mark.
   See Viacom, 891 F.3d at 190. Although no factor is dispositive, see id., the
   fifth—consumer survey evidence—is perhaps the most important: we have
   “consistently expressed a preference for an objective survey of the public’s
   perception of the mark at issue,” Amazing Spaces, 608 F.3d at 248 (quotation
   omitted). We address each factor in turn.
          As the district court correctly determined, only the first factor—the
   length and manner of use of the Unified Church’s asserted marks—has
   evidence weighing in favor of the marks having developed protectable



                                          6
Case: 19-20544         Document: 00515671636            Page: 7      Date Filed: 12/14/2020




                                         No. 19-20544


   secondary meaning. The Unified Church has presented evidence that, for
   over thirty years, it used the phrases “UBCV,” “Unified Buddhist Church
   of Vietnam,” and “Giao Hoi Phat Vietnam Thong Nhat.” 4 That length of
   use weighs in favor of the conclusion that the marks may have developed a
   secondary meaning.
          The Unified Church cites no evidence on the second factor, volume
   of sales—only unsupported allegations from its complaint regarding its
   fundraising activities. Thus, it has failed to raise a fact question on this factor
   and the factor therefore weighs against finding secondary meaning.
          Similarly, the Unified Church cites no evidence of advertising, the
   third factor. To be sure, the Unified Church did submit a brochure published
   in conjunction with the International Buddhist Information Bureau for a
   “Commemoration Ceremony,” but it presented no clear evidence as to
   whom that document was distributed. The Unified Church also attached to
   its complaint a document apparently published in the Saigon Times that may
   advertise an event, but the Unified Church has not explained its significance
   and we cannot discern its purpose from the face of the document—indeed, it
   is in Vietnamese and there is no English translation in the record. See
   generally United States v. Valdivia, 680 F.3d 33, 45 (1st Cir. 2012) (holding
   that foreign-language documents presented to federal courts must typically
   be translated to English in order to be considered by the court). Additionally,
   the Unified Church provided miscellaneous badges, pins, and similar
   materials, but did not present evidence demonstrating their significance.
   Without evidence demonstrating that the Unified Church used any of these
   materials to actually advertise itself, we conclude that the Unified Church




          4
              This last phrase is sometimes stylized as “Giao Hoi Phat Viet Nam Thong Nhat.”



                                               7
Case: 19-20544      Document: 00515671636          Page: 8    Date Filed: 12/14/2020




                                    No. 19-20544


   has failed to raise a fact issue (or prove anything) supporting this factor, and
   so this factor weighs against finding secondary meaning.
          Nor does the Unified Church present sufficient summary judgment
   evidence regarding the use of its asserted marks in newspapers and
   magazines, the fourth factor. The Unified Church submitted three news
   articles discussing the 2008 death of its former leader Thich Huyen Quang.
   Those articles describe Quang’s association with the “Unified Buddhist
   Church of Vietnam,” and two of the articles use the acronym “UBCV” as
   shorthand for the church. The Unified Church also points to “the numerous
   public letters from world leaders and official recognition by prominent
   government bodies,” many of which use one or more of the asserted marks.
   These articles and letters, however, are each over ten years old and contain
   little information about the public’s perception (rather than the journalists’
   or political leaders’ perceptions) of the asserted marks. Consequently, the
   Unified Church has failed to raise a fact issue on this factor, and it weighs
   against finding secondary meaning.
          The Unified Church presents no evidence on the fifth factor,
   consumer survey evidence—“the most direct and persuasive way of
   establishing secondary meaning.”        Amazing Spaces, 608 F.3d at 248.
   Although the Unified Church is correct that evidence of this kind is “not
   required,” Nola Spice Designs, L.L.C. v. Haydel Enters., 783 F.3d 527, 546
   (5th Cir. 2015), “in a borderline case where it is not at all obvious that a
   designation has been used as a mark, survey evidence may be necessary to
   prove trademark perception,” Amazing Spaces, 608 F.3d at 249 (brackets and
   quotation omitted). The Unified Church submitted no consumer surveys of
   any kind, and so this factor weighs against finding secondary meaning.




                                          8
Case: 19-20544     Document: 00515671636          Page: 9   Date Filed: 12/14/2020




                                   No. 19-20544


          The same is true with the sixth factor, direct consumer testimony
   regarding the asserted marks. Because the Unified Church presents no
   evidence on this factor, it weighs against finding secondary meaning.
          Finally, the Unified Church cites no evidence that Defendants
   intended to copy its marks. The Unified Church argues that the “main crux”
   of its complaint is that “Dang stole [t]he Unified Church’s local branch” and
   then “used its name and storied history” to raise donations. The Unified
   Church does not, however, support those arguments with any record
   evidence. Rather, the Unified Church relies solely on unsupported
   allegations from its complaint concerning Dang’s alleged intent to make off
   with UBCV Texas and appropriate the proceeds from the California
   property. Without evidence supporting those allegations, this factor weighs
   against finding secondary meaning.
          We are therefore left with only one factor weighing in favor of
   secondary meaning (continued use). The Unified Church’s allegedly lengthy
   use of these marks would not be enough, however, for a reasonable jury to
   find in its favor regarding secondary meaning given the lack of sufficient
   evidence supporting any other factors. See Vision Ctr. v. Opticks, Inc., 596
F.2d 111, 119 & n.22 (5th Cir. 1979) (noting that “courts have summarily
   rejected claims of secondary meaning predicated solely upon continued use
   of the mark for many years” (quotation omitted)).
          To sum up, there is insufficient summary judgment evidence to
   support a finding at trial that the terms “UBCV,” “Unified Buddhist Church
   of Vietnam,” or “Unified Buddhist Church of Vietnam - Giao Hoi Phat Giao
   Vietnam Thong Nhat d/b/a Van Phong II Vien Hoa Dao” have developed a
   secondary meaning such that the public thinks only of the Unified Church
   when it sees them. Because a reasonable jury could not, on this record,
   conclude that the asserted marks developed a secondary meaning, the district



                                         9
Case: 19-20544     Document: 00515671636             Page: 10   Date Filed: 12/14/2020




                                      No. 19-20544


   court correctly granted summary judgment in favor of UBCV Texas on the
   Unified Church’s trademark claims.
          B.     Accounting Claim
          The Unified Church also seeks an equitable accounting in connection
   with Defendants’ purchase of the California property. Whether as a remedy
   or as a standalone claim, a party seeking an accounting must demonstrate that
   the facts and accounts are “so complex that adequate relief may not be
   obtained at law.” See Hutchings v. Chevron USA, Inc., 862 S.W.2d 752, 762
   (Tex. App.—El Paso 1993, writ denied). Thus, an equitable accounting is
   not available, for example, when the proponent has not explained why
   standard discovery procedures would be inadequate to provide it with
   information necessary to obtain adequate relief. Id.
          The Unified Church has not explained—below or on appeal—why
   normal discovery procedures or other relief at law would be inadequate. See
id. at 762.   Accordingly, the district court properly granted summary
   judgment in favor of Defendants on the Unified Church’s request for an
   accounting.
                                IV.      Conclusion
          The district court’s grant of summary judgment in favor of
   Defendants is AFFIRMED.




                                          10